SUPERIOR INDUSTRIES INTERNATIONAL, INC. ANNUAL REPORT OF FORM 10-K Exhibit 21 LIST OF SUBSIDIARIES Jurisdiction of Name of Subsidiaries Incorporation 100% Owned by Company Industrias Universales Unidas de Mexico, S.A. de C.V. Tijuana, Mexico Suoftec Light Metal Products B.V. Netherlands Suoftec Light Metal Products Production & Distribution Ltd. (50% owned) Tatabanya, Hungary Superior Engineered Technologies, Inc. Delaware, U.S.A. Superior Industries de Mexico, S.A. de C.V. Chihuahua, Mexico Superior Industries International Distribution Corporation California, U.S.A. Superior Industries International - Arkansas, Inc. Arkansas, U.S.A. Superior Industries International - California, Inc. California, U.S.A. Superior Industries International - Kansas, Inc. Kansas, U.S.A. Superior Industries International - Michigan, Inc. Michigan, U.S.A. Superior Industries International - Tennessee, LLC Tennessee, U.S.A. Superior Industries Management Corporation California, U.S.A. Superior Industries International – Michigan LLC Delaware, U.S.A. Superior Automotive Components LLC Arkansas, U.S.A. Superior Industries – Asia, Limited Hong Kong 50% Owned Joint Venture Topy-Superior Limited Tokyo, Japan
